

116 HR 3173 IH: Promoting STEM in JROTC Act of 2019
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3173IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Brown of Maryland (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require that institutions hosting a unit of the Junior
			 Reserve Officers’ Training Corps provide instruction in STEM fields, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting STEM in JROTC Act of 2019. 2.Junior Reserve Officers’ Training Corps (a)In generalSection 2031(b)(3) of title 10, United States Code, is amended by inserting and which includes instruction or activities in the fields of science, technology, engineering, and mathematics after duration.
 (b)Effective dateThe amendment made by subsection (a) shall take effect 180 days after the date of the enactment of this Act.
			